OPINION — AG — **** COUNTY COMMISSIONERS — AUTHORITY OVER COUNTY HOSPITALS **** ANY FUNDS RECEIVED BY THE COUNTY HOSPITAL NOT DESIGNATED AS A SPECIAL FUND MUST BE DEPOSITED IN THE COUNTY TREASURY IN THE COUNTY HOSPITAL FUND. FURTHER, THE BOARD OF COUNTY COMMISSIONERS DOES HAVE THE POWER AND AUTHORITY TO LEASE THE HOSPITAL AND EQUIPMENT THEREIN TO A CHARITABLE NON PROFIT ORGANIZATION, THEREBY CREATING A PUBLIC TRUST. THE COUNTY MUST BE THE BENEFICIARY, OTHERWISE THE BOARD OF COUNTY COMMISSIONERS MAY NOT LEASE THE HOSPITAL AND EQUIPMENT THEREIN UNLESS THE SPECIFIC LEASING BE AUTHORIZED BY THE VOTERS OF THE COUNTY AT A GENERAL ELECTION OR A SPECIAL ELECTION CALLED FOR THE PURPOSE AND APPROVED BY A MAJORITY OF THE ELECTORS VOTING ON THAT PROPOSITION. THE ONLY FUNDS OVER WHICH THE BOARD OF COUNTY COMMISSIONERS HAS ANY CONTROL ARE THOSE RELATING TO THE BONDS VOTED FOR CONSTRUCTION OF THE HOSPITAL AND PROCEEDS DERIVED PURSUANT TO 19 O.S. 1972 Supp., 790.1 [19-790.1] AND 19 O.S. 1971 793 [19-793] (ROBERT H. MITCHELL)